Citation Nr: 1034769	
Decision Date: 09/15/10    Archive Date: 09/21/10	

DOCKET NO.  01-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and/or a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of May 2000 and September 2002 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

This case was previously before the Board in April 2007, at which 
time it was remanded for additional development.  The case is 
now, once more, before the Board for appellate review.

For reasons discussed below, this appeal is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the exact nature and etiology of the Veteran's current 
psychiatric disorder.  In that regard, at the time of a service 
entrance examination in November 1973, he denied the presence of 
psychiatric problems, including frequent trouble sleeping, 
depression, excessive worry, or "nervous trouble of any sort."  

However, other evidence of record is to the effect that the 
Veteran had a rather chaotic early childhood and, in fact, while 
still in his teens, used and/or abused a number of illegal 
substances, including marijuana, heroine, LSD, amphetamines, and 
cocaine.  Moreover, by his own admission, prior to his entry upon 
active service, he had on various occasions received psychiatric 
treatment.  

Significantly, during the course of VA outpatient treatment in 
August 2002, the Veteran indicated that he had been "bipolar 
since the age of 12" and used multiple illicit drugs in order to 
deal with his psychiatric problems.  

The Veteran argues that his current psychiatric disorder was 
either incurred in or aggravated by his period of active service.  
More specifically, it is contended that, while in service, he 
received both treatment and medication for his various 
psychiatric problems.  However, service treatment records are 
negative for history, complaints, or abnormal findings indicative 
of the presence of a chronic psychiatric disorder.  

In that regard, while a clinical evaluation was apparently 
undertaken in March 1976, and a "social evaluation" 
recommended, a subsequent mental status examination in June 1976, 
just prior to separation, was entirely within normal limits.  
However, service personnel records make it clear that, on a 
number of occasions, he was the subject of disciplinary action, 
including for being absent without leave, insubordination, and 
the illegal possession of marijuana.

The Board notes that, based on a review of the evidence of 
record, the earliest clinical indication of the presence of a 
chronic psychiatric disorder is revealed by a private record of 
hospitalization dated in November 1981, slightly more than 5 
years following the Veteran's discharge from service, at which 
time he received a diagnosis of schizophreniform disorder.  

Significantly, following a VA psychiatric examination in August 
2003, the Veteran was diagnosed with bipolar disorder and 
polysubstance abuse in remission, with the examiner noting that 
the Veteran's substance abuse was "as likely as not" related to 
his bipolar disorder.  

Such a determination raises some question as to whether the 
Veteran's in-service behavior and/or substance abuse may, in 
fact, have been indicative of the presence of a psychiatric 
disorder at that time.  Significantly, he has yet to be afforded 
an examination for the purpose of determining the exact nature 
and etiology of his current psychiatric disorder.

Finally, the Board observes that, on various occasions during the 
course of the current appeal, it has been reported that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  Moreover, other evidence of record is to 
the effect that he has been in receipt of those benefits since at 
least 1987.  

To date, the claims folder does not contain a copy of the 
determination granting SSA benefits, or of the clinical records 
considered in reaching that determination.  Nor does the record 
reflect that VA has sought to obtain those records.  

Where VA has actual notice that the appellant is receiving 
disability benefits from SSA, and such information is arguably 
relevant, the duty to assist requires VA to obtain a copy of the 
decision and any supporting medical records upon which the award 
was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
see also Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010).

Accordingly, in light of the aforementioned, the case is once 
again REMANDED for the following actions:  

1.  Contact SSA with a request that they 
provide a copy of the decision concerning 
the Veteran's claim for disability 
benefits.  Any medical records utilized in 
the award of SSA benefits should likewise 
be requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.  

2.  The Veteran should then be contacted, 
with a request that he provide the full 
name and address for any provider and/or 
facility where he may have received 
psychiatric treatment prior to his entry 
upon active service in November 1973.  

Upon receipt of such information, contact 
those providers and/or facilities, with a 
request that they provide copies of any and 
all records of psychiatric treatment of the 
Veteran prior to his entry upon active 
service.  

The Veteran should be requested to sign the 
necessary authorization for release of such 
private medical records to the VA.  

Moreover, all attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the file.  
In addition, he and his representative 
should be informed of any such problem.  

3.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
October 2006, the date of the most recent 
VA outpatient treatment of record, should 
then be obtained and incorporated in the 
claims folder.  

The Veteran should be requested to sign the 
necessary authorization for release of any 
private medical record to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, he 
and his representative should be informed 
of any such problem.  

4.  The Veteran should then be afforded an 
examination in order to more accurately 
determine the exact nature and etiology of 
his current psychiatric disorder.  He must 
be given adequate notice of the date and 
place of any requested examination.  He is 
advised that failure to report for a 
scheduled examination without good cause 
may have an adverse effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the psychiatric examiner should offer an 
opinion as to whether the Veteran's 
psychiatric disorder as likely as not 
preexisted his period of active service.  

Should it be determined that the Veteran's 
current psychiatric disorder did, in fact, 
preexist his period of active service, an 
additional opinion is requested as to 
whether that psychiatric disorder underwent 
a clinically-identifiable, permanent 
increase in severity during the his period 
of active service.  

Should it be determined that the Veteran's 
current psychiatric disorder did not, in 
fact, preexist his period of active 
service, a further opinion is requested as 
to whether the current psychiatric disorder 
at least as likely as not had its origin 
during his active service.  

All of the aforementioned information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  
Moreover, complete rationale must be 
provided for any opinion offered.  

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of 
medical knowledge had been exhausted 
regarding the etiology of the disorder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Moreover, a notation 
to the effect that this record review has 
taken place must be included in the 
examination report.

5.  The RO should then readjudicate the 
Veteran's claim for service connection for 
an acquired psychiatric disorder, to 
include schizophrenia and/or a bipolar 
disorder.  

Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  

The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent Supplemental Statement of the Case 
(SSOC) in January 2010.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome in this case.  The Veteran need take no action 
unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



	                  
_________________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

